El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Este fué un caso en el cual por el voto de tres contra dos la sentencia de la Corte de Distrito quedó revocada. Los demandantes y apelados solicitaron la reconsideración de dicha sentencia y uno de sus fundamentos era que el Juez Asociado, Sr. Aldrey, no había tomado parte en la vista del recurso. Esta fué una de las razones que tuvimos para ordenar una nueva vista.
El fundamento de la revocación fué que como éste era un pleito (y así fué considerado por la Corte inferior) prin-cipalmente con el fin de que se declararan nulos ciertos ale-gados títulos pendientes, o reclamaciones sobre bienes in-muebles, la sentencia en favor de los demandantes con res-pecto a uno de los demandados, María Solís, sería acadé-mica toda vez que de los autos aparecía que ella se había desprendido de su título y otro había surgido en el Regis-tro a favor de otras personas. Encontramos que ella se ha-bía desprendido del título antes de la radicación de la de-manda. «
Los demandantes, apelados, alegan ahora que la demanda original fué radicada antes de que la finca fuera vendida, y también invocan el artículo 290 del Código de Enjuicia-miento Civil.
• Si se examinan los autos no se encontrará ningún dato que indique cuando fué radicada la demanda original.
Asumiendo, sin embargo, que lo fué con anterioridad a la venta hecha por la demandada, encontramos entonces que *110existe una demanda enmendada en los autos, una entera-mente nueva y, según nuestra práctica como la entendemos, una alegación substituía. Cuando se presenta una alegación enmendada como sustituta de la alegación original esta úl-, tima deja de ser parte de los autos excepto para decidir a los fines de la prescripción, cuando fué en realidad co-menzada la acción y si una nueva causa de acción ba sido presentada, o algo por el estilo. Barber v. Reynolds, 33 Cal. 497; Kelly v. McKibben, 54 Cal. 192; Bedington v. Cornwell, 90 Cal. 50; Collins v. Scott, 100 Cal. 453; Tehama y. Sisson, 152 Cal. 179; Collins v. Gray, 3 Cal. App. 726; Boss v. Flynn, 189 P. 293; Hausen v. Goodrich (Mont.) 181 P. 739.
No podemos, sin embargo, asumir en apelación que la demandada María Solis, o alguna otra persona tuvo conoci-miento por la demanda original, de la acción como abora se presenta, ni de que la demanda enmendada no alegaba una causa de acción enteramente nueva o diferente.
Independientemente de todo esto nadie que se le demande en reivindicación o de otro modo, está impedido de poder enajenar la propiedad en litigio a no ser que sea mediante una orden de la corte con tal fin. Lo más que podía de-cirse es que los compradores no pueden ser considerados de buena fe, o terceros.
En Puerto Rico la' radicación de una demanda no cons-tituye una notificación implícita de una reclamación. Romeu v. Todd, 206 U. S. 358. Si un comprador acude al regis-tro y no encuentra ninguna anotación de lis pendens, él no está obligado a examinar más adelante y puede reclamar su condición de tercero. Llama bastante la atención en este caso las indicaciones que existen, por lo menos en el ale-gato de los demandantes de que no se ofreció en el regis-tro ninguna notificación de la demanda original.
Por tanto, si la demanda original fué o no radicada antes del traspaso, los derechos de los compradores a defen-derse contra dichas nulidades no han sido afectados. El *111artículo 290 del' Código de Enjuiciamiento Civil prescribe lo siguiente:
“Art. 290. — La acción para reivindicar propiedad real contra la persona en cuya posesión' estuviere, no puede ser perjudicada por ninguna enajenación que haga tal persona antes o después del comienzo del'■■ejercicio de la acción.”
Como hemos dicho, la característica principal de este pleito es obtener ciertas nulidades y no reivindicar. Consi-derado el origen de este artículo y el hecho de que en los Estados Unidos la acción reivindicatoría es teóricamente una posesoria, la idea era probablemente que una persona en posesión no podía anular el acto de recobrar la posesión desprendiéndose ella misma del título. Los autos no mues-tran una posesión física por parte de María Solis. Si la posesión se presumía por virtud de una' escritura (artículo 1365 del Código Civil) tal presunción queda destruida por la subsiguiente escritura como indica la inscripción en el registro.
Estamos, por tanto, convencidos de que cualquiera de-claración de nulidad contra, esta demandada, que. aparente-mente se ha desprendido de todo título e interés en la finca, no podía producir ningún cambio posible de cosas én la ley. Una sentencia generalmente produce algún cambio por traspasar la posesión, quitar obstáculos o declarar un dere-cho susceptible de cumplirse. Con la sentencia que aquí se solicitó y obtuvo en la corte inferior la situación de los de-mandantes no mejoraría en ningún sentido. La sentencia así obtenida no podía, como se ha sugerido, ni siquiera ser ofrecida como prueba contra los compradores, toda vez que tal sentencia sería enteramente res inter alios acta.

Debe revocarse la sentencia apelada y desestimarse la demanda en cuanto a María Solís.

Los Jueces Sres. Presidente del Toro y Asociado Hutchison disintieron.